DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claims 1, 12 in the submission filed 1/24/2022 are acknowledged and accepted.
     The cancellation of Claims 5-6 in the submission filed 1/24/2022 is acknowledged and accepted.

Response to Arguments
     The Applicants’ arguments, see in particular Pages 9-10 of the submission, filed 1/24/2022, with respect to the rejections in Section 11 of the Office Action dated 9/22/2021, have been fully considered and are persuasive.  The rejections in Section 11 of the Office Action dated 9/22/2021 have been withdrawn. 

Allowable Subject Matter
     Claim 1 is allowable.  Claims 14-30, 32-34, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Inventions I-VIII, as set forth in the Office action mailed on 4/26/2021, is hereby withdrawn, and Claims 14-30, 32-34 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
     Claims 1, 4, 7-34 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a colored structure as generally set forth in Claim 1, the structure including, in combination with the features recited in Claim 1, the composite layer has any one of a Maxwell-Garnett structure and a Bruggeman structure, wherein in the Maxwell-Garnett structure, particles of the first material are three- dimensionally dispersed in the second material, and the particles of the first material have a particle diameter that is smaller than the specific wavelength, and wherein in the Bruggemann structure, amorphous particles of the first material are connected to each other within the second material to form a network and are three-dimensionally dispersed within the second material, and the particles of the first material have a particle size that is smaller than the specific wavelength.  Claims 4, 7-34 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.


Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like 

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
1/28/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872